The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 11, 2021

                                2021COA15

No. 19CA1108, State Farm Mutual Automobile Insurance
Company v. Gary J. Griggs and Susan Goddard — Insurance —
Automobile Insurance Policies — Breach of Contract; Torts —
Bad Faith Breach of Insurance Contract

     In this insurance bad faith case, a division of the court of

appeals considers whether the district court erred by (1) denying a

motion for a directed verdict on the insurer’s claim for breach of

contract against its insured; (2) denying a motion for a directed

verdict on the insurer’s affirmative defense of collusion; and (3)

admitting irrelevant and prejudicial evidence at trial.

     The division refuses to adopt a blanket rule that an insured

cannot, as a matter of law, breach an insurance policy by entering

into an agreement like the one contemplated by the Colorado

Supreme Court in Nunn v. Mid-Century Insurance Co., 244 P.3d 116

(Colo. 2010). Instead, the division holds that, before an insured is
justified in stipulating to a judgment and assigning its claims

against its insurer to a third-party claimant, it must first appear

that the insurer has unreasonably refused to defend the insured or

to settle the claim within policy limits. Whether an insurer appears

to have acted unreasonably and whether an insured has breached

an insurance contract by entering into such an agreement are

questions of fact.

     The division also concludes that any error by the district court

in allowing the jury to consider the insurer’s collusion affirmative

defense was harmless because the jury found that the bad faith

claim failed on its elements and never reached the merits of the

defense. Finally, the division concludes the district court did not

erroneously admit irrelevant or prejudicial evidence.

     For these reasons, the division affirms the judgment.
COLORADO COURT OF APPEALS                                          2021COA15


Court of Appeals No. 19CA1108
City and County of Broomfield District Court No. 16CV30175
Honorable Emily E. Anderson, Judge


State Farm Mutual Automobile Insurance Company,

Plaintiff-Appellee,

v.

Susan A. Goddard,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division VI
                          Opinion by JUDGE BROWN
                       Bernard, C.J and Vogt*, J., concur

                        Announced February 11, 2021


Spencer Fane LLP, Evan Stephenson, Kayla Leigh Scroggins-Uptigrove, Denver,
Colorado, for Plaintiff-Appellee

Franklin D. Azar & Associates, P.C., Natalie A. Brown, DezaRae D. LaCrue,
Elisabeth Owen, Aurora, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    This insurance bad faith case requires us to explore the

 circumstances under which an insured may protect itself from an

 insurer’s apparent bad faith conduct — by stipulating to a

 judgment and assigning its claims against its insurer to a

 third-party claimant — without breaching its insurance contract.

¶2    State Farm Mutual Automobile Insurance Company (State

 Farm) sued its insured, Gary J. Griggs, seeking a declaration that

 Griggs breached his insurance contract by, among other things,

 entering into an agreement with third-party claimant Susan

 Goddard, whereby Griggs stipulated to entry of a judgment against

 him in an amount to be determined by binding arbitration and

 assigned to Goddard any claims he had against State Farm.

 Goddard, as Griggs’s assignee, brought a bad faith counterclaim

 against State Farm.

¶3    Goddard contends that the district court erred by allowing the

 jury to consider the breach of contract claim because it was

 required to determine as a matter of law whether Griggs’s conduct

 violated the insurance policy. And she argues that Griggs could not

 have violated the insurance policy by entering into the agreement

 because his conduct was expressly authorized by the Colorado


                                  1
 Supreme Court in Nunn v. Mid-Century Insurance Co., 244 P.3d 116

 (Colo. 2010).

¶4    We reject Goddard’s contention. Before an insured is justified

 in stipulating to a judgment and assigning its claims against its

 insurer to a third-party claimant, it must first appear that the

 insurer has unreasonably refused to defend the insured or to settle

 the claim within policy limits. And whether an insurer appears to

 have acted unreasonably is a question of fact. Thus, whether an

 insured has breached an insurance contract by entering into such

 an agreement is, like any other alleged breach of contract, a

 question for the fact finder.

¶5    Because we also reject the balance of Goddard’s contentions

 on appeal, we affirm the district court’s entry of judgment on a jury

 verdict in favor of State Farm.

                            I.     Background

¶6    State Farm insured Griggs under an auto insurance policy (the

 policy) with liability limits for bodily injury of $25,000 per person

 and $50,000 per accident.




                                     2
¶7    On November 30, 2013, Griggs injured Goddard and two other

 persons in a four-vehicle accident. Goddard and the other two

 injured persons each made a claim under the policy.

¶8    On December 16, 2013, Goddard retained Franklin D. Azar &

 Associates, P.C. (the Azar firm) as her counsel under a written

 contingent-fee agreement (the Azar fee agreement).

¶9    On March 5, 2014, the Azar firm sent State Farm a settlement

 demand letter seeking to resolve Goddard’s claim for the $25,000

 policy limit. The letter claimed that Goddard had incurred

 $2,410.00 in documented medical expenses; that records reflecting

 the charges she incurred at the hospital remained pending; and

 that she missed two days of work for a total wage loss of $141.60.

 The letter did not claim that Goddard would continue to incur

 medical expenses or suffer future damages. The letter further

 provided as follows:

           We hereby demand your insured’s policy limits
           and Ms. Goddard will settle for policy limits if
           offered to us by 5 p.m. on April 4, 2014. If not
           offered by that date and time, then consider
           our offer to be automatically withdrawn at the
           expiration of that time period. Our offer is
           conditioned on you providing proof of your
           insured’s policy limits for all coverages
           available to Ms. Goddard for this claim, as well


                                   3
            as the underinsured motorist carrier granting
            permission to settle for the underlying liability
            limits.

¶ 10   On April 4, 2014, the date Goddard’s settlement offer expired,

  State Farm offered $5,000 to settle her claim based on the

  documentation she had provided by that date. According to State

  Farm, Goddard never responded to the offer.

¶ 11   Approximately two months later, Goddard provided State Farm

  with additional medical records, including emergency room and

  physical and massage therapy records. The records indicated that

  Goddard had an MRI on April 8, 2014, and thereafter received a

  referral for a neurological evaluation and psychotherapy.

¶ 12   As of February 2015, after State Farm had settled with the two

  other injured persons, only $18,500 remained under the policy’s

  per accident limit. State Farm offered Goddard the remaining

  $18,500 to settle her claim. Goddard did not respond.

¶ 13   Meanwhile, Goddard had sued Griggs on November 11, 2014.

  Goddard did not serve Griggs with the complaint and State Farm

  did not learn of the lawsuit until mid-March 2015, after the

  $18,500 settlement offer had been made. State Farm hired an

  attorney to defend Griggs against Goddard’s claims.


                                    4
¶ 14   In June 2015, Goddard informed Griggs’s attorney that she

  was “no longer willing to accept a settlement offer within policy

  limits” and, “[i]n the interest of protecting [Griggs] from an excess

  verdict,” offered him the opportunity to enter into an agreement

  whereby Griggs would assign “his rights to any potential bad faith

  claim against State Farm” to Goddard and, in exchange, Goddard

  would agree “not to pursue [Griggs’s] personal assets.”

¶ 15   In January 2016, the trial court granted Goddard leave to add

  a claim for punitive damages against Griggs because he admitted to

  driving under the influence of alcohol when he ran a red light and

  caused the accident that injured Goddard.

¶ 16   In June 2016, Griggs and Goddard entered into the agreement

  Goddard had proposed a year earlier (the assignment agreement).

  Under the assignment agreement, Griggs admitted liability for the

  accident and agreed to have Goddard’s damages determined

  through a binding, nonappealable arbitration conducted by a

  specific arbitrator; to have judgment entered against him in the

  amount determined by the arbitrator; and to assign any claims he

  may have against State Farm to Goddard. In exchange, Goddard

  agreed to initiate any “necessary proceedings” against State Farm,


                                     5
  including pursing claims for breach of contract and bad faith, and

  not to execute on or enforce the judgment that would be entered

  against Griggs. Griggs further agreed to cooperate with Goddard in

  prosecuting any claims against State Farm.

¶ 17   Goddard and Griggs arbitrated the amount of Goddard’s

  damages. State Farm paid counsel to defend Griggs at the

  arbitration. The arbitrator entered an award in favor of Goddard in

  the amount of $837,193.36. As contemplated by the assignment

  agreement, judgment entered against Griggs in that amount.

¶ 18   After arbitration, State Farm initiated the underlying

  declaratory judgment action against Griggs and Goddard, as

  Griggs’s assignee, seeking a determination that Griggs breached the

  insurance policy by, among other things, entering into the

  assignment agreement with Goddard. Griggs disclaimed any

  interest in the litigation. Goddard counterclaimed that State Farm

  had breached the insurance policy and engaged in bad faith by,

  among other things, failing to settle Goddard’s claims within the

  policy limits. State Farm asserted various affirmative defenses to

  Goddard’s counterclaim, including, as relevant here, that the




                                    6
  arbitration award and the resulting judgment were unreasonable

  and the product of fraud and collusion.

¶ 19   Ultimately, the case proceeded to a six-day jury trial and the

  jury returned a verdict in favor of State Farm. First, the jury found

  by a preponderance of the evidence that State Farm proved its claim

  for breach of contract against Griggs. Second, the jury found by a

  preponderance of the evidence that Goddard had not proved her

  counterclaim for bad faith breach of insurance contract against

  State Farm. The jury did not reach the merits of State Farm’s

  affirmative defenses.

                             II.   Discussion

¶ 20   Goddard contends that the district court erred by (1) denying

  her motion for a directed verdict on State Farm’s breach of contract

  claim; (2) denying her motion for a directed verdict on State Farm’s

  collusion affirmative defense; and (3) admitting irrelevant and

  prejudicial evidence at trial. We affirm.

       A.   The District Court Did Not Err by Allowing the Jury to
              Consider State Farm’s Breach of Contract Claim

¶ 21   Goddard contends that the district court erred by denying her

  motion for directed verdict on State Farm’s breach of contract claim



                                     7
  because the claim (1) raised exclusively legal questions the court

  should have resolved and (2) failed on the facts. We disagree.1

                      1.    Additional Background

¶ 22   At the close of State Farm’s evidence, Goddard moved for a

  directed verdict on the breach of contract claim pursuant to

  C.R.C.P. 50, asking the district court to resolve the claim as a

  matter of law rather than submit it to the jury. Among other

  things, Goddard argued that Griggs’s conduct — entering into the

  assignment agreement — was legally authorized by Nunn, and could

  not, as a matter of law, amount to a breach of the insurance

  contract. She also argued that State Farm’s breach of contract

  claim failed for want of evidence because nothing Griggs did

  breached a policy provision.

¶ 23   State Farm countered that Nunn did not hold that an insured

  can never breach an insurance contract by entering into a

  stipulated judgment and assigning its claims to a third-party


  1 Although Goddard frames this issue on appeal as an error by the
  district court in “instructing the jury” to decide State Farm’s breach
  of contract claim, she identifies no error in the jury instructions.
  Instead, she argues that the district court should have resolved the
  breach of contract claim as a matter of law by granting a directed
  verdict in her favor under C.R.C.P. 50.

                                    8
  claimant; instead, there must be a showing that the insurer acted

  unreasonably, engaged in bad faith, or gave its consent to such an

  agreement before the stipulated judgment can be enforced against

  the insurer.

¶ 24   The district court denied Goddard’s motion, highlighting a

  series of disputed facts regarding Griggs’s compliance with the

  policy provisions and the reasonableness of State Farm’s conduct.

  The court noted that the jury was capable of reading the contract

  terms and, based on the evidence and testimony of both lay and

  expert witnesses, deciding whether there had been a breach.

                        2.   Standard of Review

¶ 25   C.R.C.P. 50 authorizes a party to move for a directed verdict at

  the close of the evidence offered by the opposing party. Directed

  verdicts are not favored. Flores v. Am. Pharm. Servs., Inc., 994 P.2d
455, 457 (Colo. App. 1999). Indeed, a motion for directed verdict

  may be granted only if the evidence, considered in the light most

  favorable to the nonmoving party, “compels the conclusion that

  reasonable persons could not disagree and that no evidence, or

  legitimate inference therefrom, has been presented upon which a

  jury’s verdict against the moving party could be sustained.”


                                    9
  Burgess v. Mid-Century Ins. Co., 841 P.2d 325, 328 (Colo. App.

  1992). “A motion for a directed verdict should be granted only in

  the clearest of cases.” Devenyns v. Hartig, 983 P.2d 63, 70 (Colo.

  App. 1998).

¶ 26        We review a district court’s decision on a motion for directed

  verdict de novo. Bonidy v. Vail Valley Ctr. for Aesthetic Dentistry,

  P.C., 186 P.3d 80, 82-83 (Colo. App. 2008). We must determine

  whether there is evidence of sufficient probative force to support the

  district court’s ruling. Flores, 994 P.2d at 457. Like the district

  court, we must consider all the facts in the light most favorable to

  the nonmoving party and determine whether a reasonable jury

  could have found in favor of the nonmoving party. Id.

                                  3.    Analysis

       a.      Whether Griggs Breached the Policy by Entering into the
                Assignment Agreement Was a Question of Fact to be
                              Determined by the Jury

¶ 27        Goddard first contends that the district court erred by denying

  her motion for directed verdict on State Farm’s breach of contract

  claim because the court was obligated to resolve as a matter of law

  “whether Griggs’[s] settlement of Goddard’s claims against him by

  Nunn agreement breached the terms of the [p]olicy.” She argues


                                        10
  that Griggs could not have breached the policy by entering into the

  assignment agreement because his conduct was expressly

  authorized by the Colorado Supreme Court in Nunn. She

  essentially asks us to adopt a rule that would immunize an insured

  against a claim for breach of contract any time the insured enters

  into an agreement like the one contemplated in Nunn. We decline

  to adopt such a blanket rule.

¶ 28   While the interpretation of a written contract is a question of

  law to be determined by the court, whether there has been a breach

  of contract is a question of fact to be determined by the jury. Lake

  Durango Water Co. v. Pub. Utils. Comm’n, 67 P.3d 12, 21 (Colo.

  2003); Town of Breckenridge v. Golforce, Inc., 851 P.2d 214, 216

  (Colo. App. 1992). As a result, unless the evidence was undisputed

  and compelled the conclusion that no reasonable jury could find

  that Griggs breached the policy, the district court correctly denied

  the C.R.C.P. 50 motion. See Burgess, 841 P.2d at 328.

¶ 29   Every contract in Colorado contains an implied duty of good

  faith and fair dealing. Nunn, 244 P.3d at 119. “A violation of the

  duty of good faith and fair dealing gives rise to a claim for breach of

  contract.” City of Golden v. Parker, 138 P.3d 285, 292 (Colo. 2006).


                                    11
  Due to the “special nature of the insurance contract and the

  relationship which exists between the insurer and the insured,”

  however, it is now well settled that, in addition to contractual

  remedies for breach of an insurance contract, an insurer’s bad faith

  breach of contract also gives rise to tort liability. Nunn, 244 P.3d at

  119 (citation omitted); Travelers Prop. Cas. Co. v. Stresscon Corp.,

  2016 CO 22M, ¶ 16.

¶ 30   Typically, the insured is responsible for paying any damages

  that exceed the amount of liability coverage purchased, yet the

  insurer retains exclusive control over the defense and settlement of

  claims. Nunn, 244 P.3d at 119. Thus, the insurer’s covenant of

  good faith and fair dealing includes the duty to act reasonably in

  investigating, defending, or settling a third-party claim. Id.;

  Goodson v. Am. Standard Ins. Co., 89 P.3d 409, 414 (Colo. 2004)

  (“Third-party bad faith arises when an insurance company acts

  unreasonably in investigating, defending, or settling a claim

  brought by a third person against its insured under a liability

  policy.”); see also 14A Steven Plitt et al., Couch on Insurance 3d

  § 203:13, Westlaw (database updated June 2020) (Because an

  insurer has exclusive control over settlement of claims, it has a


                                    12
  duty “to settle within policy limits where recovery in excess of those

  limits is substantially likely, in order to protect the insured from a

  gamble by the insurer on which only the insured could lose.”).

¶ 31   The insurer’s duty of good faith and fair dealing extends only

  to its insured, not to a third-party claimant. Nunn, 244 P.3d at

  119. But in Colorado,

             an insured . . . is also given wide latitude to
             protect itself from exposure to liability beyond
             the limits of its insurance coverage by
             assigning to the third-party claimant any claim
             it may have against its insurer for breach of
             the insurer’s duty of good faith and fair
             dealing.

  Stresscon Corp., ¶ 17.

¶ 32   As is relevant here, the Colorado Supreme Court in Nunn

  approved of one way for an insured to protect itself from the risk of

  personal liability caused by its insurer’s bad faith refusal of a

  policy-limits settlement offer. Nunn, 244 P.3d at 119. Nunn sued

  the insured for injuries arising from an automobile accident. Id. at

  118. Before trial, Nunn and the insured entered into an agreement

  whereby the insured agreed to pay over to Nunn the insurance

  policy limit, to stipulate to a judgment against him in excess of that

  limit, and to assign any claims he had against his insurer to Nunn.


                                     13
Id. In exchange, Nunn covenanted not to execute on the stipulated

  judgment. Id. Nunn, as the insured’s assignee, then brought an

  action against the insurer, contending that it had breached the

  insurance contract and engaged in bad faith by failing to settle with

  Nunn within the policy limits, thereby exposing its insured to a

  judgment in excess of policy limits. Id.

¶ 33   The supreme court rejected the insurer’s argument that,

  because Nunn had covenanted not to execute on the excess

  judgment against the insured, the insured had suffered no actual

  damages to maintain an action for bad faith. Id. at 121-22.

  Instead, it concluded that an insured who has “suffered a judgment

  in excess of policy limits, even if the judgment is confessed and the

  insured is protected by a covenant not to execute, has suffered

  actual damages and will be permitted to maintain an action against

  its insurer for bad faith breach of the duty to settle.” Id. at 122.

¶ 34   Goddard contends that Griggs’s assignment agreement is

  similar to the one in Nunn and that Griggs cannot, as a matter of

  law, breach the policy by following a procedure the Colorado

  Supreme Court has expressly authorized. But we do not read Nunn

  as immunizing an insured against a claim for breach of contract. It


                                     14
  does not appear that the insurer in Nunn argued that its insured

  breached the insurance contract by entering into the agreement

  with Nunn. Indeed, it would have been difficult for the insurer to

  make such an argument given that it granted its insured

  permission to enter into the agreement. See id. at 118 n.2.

  Instead, the court in Nunn focused solely on “whether a pretrial

  stipulated judgment coupled with a covenant not to execute can

  serve as the basis for a claim of damages in an action for bad faith

  breach of an insurance contract.” Id. at 118.

¶ 35     Still, we find Nunn instructive because there the court

  explained that an insured may undertake the protective steps of

  stipulating to its own liability and assigning its claims against its

  insurer to a third-party claimant in exchange for a covenant not to

  execute on a judgment “when it appears that the insurer — who

  has exclusive control over the defense and settlement of claims

  pursuant to the insurance contract — has acted unreasonably by

  refusing to defend its insured or refusing a settlement offer that

  would avoid any possibility of excess liability for its insured.” Id. at

  119.




                                     15
¶ 36   In other words, before an insured is justified in stipulating to a

  judgment and assigning its claims against the insurer to a

  third-party claimant, it must first appear that the insurer has

  unreasonably refused to defend the insured or to settle the claim

  within policy limits. And, whether an insurer acted — or appeared

  to act — unreasonably in denying a defense or a policy-limits

  settlement offer is a question of fact. See Farmers Grp., Inc. v.

  Trimble, 691 P.2d 1138, 1142 (Colo. 1984) (“The relevant inquiry is

  whether the facts pleaded show the absence of any reasonable basis

  for denying the claim, ‘i.e., would a reasonable insurer under the

  circumstances have denied or delayed payment of the claim under

  the facts and circumstances.’” (quoting Anderson v. Cont’l Ins. Co.,

  271 N.W.2d 368, 377 (Wis. 1978))); Surdyka v. DeWitt, 784 P.2d
819, 822 (Colo. App. 1989) (“The question of whether an insurer

  has breached its duties of good faith and fair dealing with its

  insured is one of reasonableness under the circumstances.”). Thus,

  we reject Goddard’s contention that an insured may never breach

  an insurance contract by entering into an agreement like the one

  contemplated by Nunn.




                                    16
¶ 37   To the extent State Farm encourages us to hold that there

  must be a finding of bad faith on the part of the insurer before an

  insured is justified in entering into a Nunn-like agreement, we

  decline that invitation as well. That rule is too harsh. It places too

  much risk on an insured that has no control over the settlement of

  the claim and yet finds itself in the precarious position of trying to

  avoid breaching the insurance policy, thereby forfeiting coverage,

  and protecting itself from excess liability that may result from the

  insurer’s inept claim handling. Although Nunn requires a finding of

  bad faith before a stipulated judgment may be enforced against the

  insurer as the measure of damages for a bad faith claim, Nunn, 244
P.3d at 120 (“[W]e have held that a pretrial stipulated judgment

  cannot be enforced against an insurer in the absence of a

  determination of bad faith . . . .”), whether an insured has breached

  an insurance contract is a different question. Based on the

  language in Nunn, an insured is justified in entering into a

  stipulated judgment and assignment agreement without breaching

  the insurance contract when it appears that the insurer has acted

  unreasonably. See id. at 119.




                                    17
¶ 38   Although a finding that the insurer appeared to act

  unreasonably — thereby allowing an insured to enter into a Nunn

  agreement — and a finding that the insurer actually acted

  unreasonably — resulting in a finding of bad faith on the part of the

  insurer — are likely to go hand in hand, it is conceivable that an

  insurer may appear to have acted unreasonably in rejecting a

  policy-limits offer, but not actually acted unreasonably in settling

  the claim. Under that scenario, the insured would not have

  breached the insurance contract and the insurer would not have

  acted in bad faith.

¶ 39   Here, the fact that Griggs entered into the agreement with

  Goddard was undisputed. But Griggs would have been authorized

  to enter into the assignment agreement without breaching the

  insurance policy only if it appeared that State Farm had acted

  unreasonably by refusing Goddard’s offer to settle within policy

  limits.

¶ 40   The apparent reasonableness of State Farm’s conduct was

  hotly contested at trial. And State Farm offered at least some

  evidence that its rejection of Goddard’s policy-limits settlement offer

  appeared reasonable, including the following:


                                    18
 On March 5, 2014, Goddard made a settlement demand

  for the full $25,000 policy limit. The demand letter

  claimed that Goddard had incurred $2,410.00 in

  documented medical expenses and $141.60 in wage loss.

  It indicated that other records remained pending but did

  not claim that Goddard would continue to incur medical

  expenses or suffer future damages. It stated that the

  offer would expire on April 4, 2014.

 On the offer expiration date, based on the documentation

  that had been provided, State Farm offered $5,000 to

  settle Goddard’s claim.

 Two months later, Goddard provided State Farm with

  additional medical records, which indicated that Goddard

  had received a referral for a neurological evaluation and

  psychotherapy. Goddard also provided State Farm with a

  Boulder radiologist bill that had been written off and

  partly predated the November 30, 2013, accident. The

  bill was for a January 23, 2013, chest x-ray and

  December 2, 2013, neck and spine exam.




                         19
           Around February 2015, State Farm asked Goddard for an

            update on her status. Goddard did not respond. State

            Farm nonetheless offered Goddard $18,500, which was

            the balance of the policy limits remaining after it settled

            with the two other claimants. Goddard did not respond.

           In June 2015, Goddard informed Griggs’s attorney that

            she would no longer accept a settlement within the policy

            limits.

           Although Goddard had a neurosurgical evaluation in May

            2014, she did not inform State Farm of the surgical

            recommendation resulting from that evaluation until

            September 2015, approximately ten months after she

            sued Griggs and seven months after State Farm offered

            her the remaining policy limits.

¶ 41   Considering these disputed facts, we conclude that whether

  State Farm appeared to have acted unreasonably in denying

  Goddard’s policy-limits settlement offer and, consequently, whether

  Griggs breached the insurance contract by entering into the

  assignment agreement were questions of fact to be determined by

  the jury. Accordingly, we conclude that the district court did not

                                   20
  err by declining to hold, as a matter of law, that Griggs did not

  breach the policy by entering into the assignment agreement.

       b.     A Reasonable Jury Could (and Did) Find in Favor of State
                      Farm on Its Breach of Contract Claim

¶ 42        Goddard next contends that the district court erred by denying

  her motion for directed verdict on State Farm’s breach of contract

  claim because the undisputed facts established that Griggs did not

  breach the policy.2 We disagree.

¶ 43        Goddard first asserts that State Farm had already breached

  the policy’s implied covenant of good faith and fair dealing by the

  time Griggs entered into the assignment agreement. Under such

  circumstances, she argues, the assignment agreement “cannot, as a

  matter of law, constitute a breach of the policy’s terms.” But

  Goddard’s argument presupposes State Farm breached the policy

  first. And whether State Farm breached the policy at all (or, as

  discussed above, whether it appeared to have acted unreasonably




  2 We have already rejected Goddard’s argument that the district
  court should have ruled as a matter of law that an insured can
  never breach an insurance contract by entering into an agreement
  similar to the one in Nunn. But Goddard also contends, as a matter
  of fact, that Griggs did not breach any provision of the policy by
  entering into the assignment agreement.

                                       21
  in denying Goddard’s initial settlement demand) was a vigorously

  disputed factual issue that the jury ultimately resolved in State

  Farm’s favor.

¶ 44   Goddard also asserts that the facts did not establish that

  Griggs breached any policy provision. Under the policy’s insuring

  agreement, State Farm had the right to

            a.    investigate, negotiate, and settle any
                  claim or lawsuit;

            b.    defend [Griggs] in any claim or lawsuit,
                  with attorneys chosen by [State Farm];
                  and

            c.    appeal any award or legal decision for
                  damages payable under this policy’s
                  Liability Coverage.

  Under the policy exclusions, there was no coverage “FOR LIABILITY

  ASSUMED UNDER ANY CONTRACT OR AGREEMENT.” And under

  the insured’s duty to cooperate, Griggs agreed to the following:

            d.    [Griggs] must cooperate with [State Farm]
                  and, when asked, assist [State Farm] in:
                  (1) making settlements;
                  (2) securing and giving evidence; and
                  (3) attending, and getting witness to
                       attend, depositions, hearings, and
                       trials.

            e.    [Griggs] must not, except at his . . . own
                  cost, voluntarily:
                  (1) make any payment to others; or

                                    22
                  (2)   assume any obligation to others
                        unless authorized by the terms of
                        this policy.3

¶ 45   In general, an insured breaches the cooperation clause of his

  insurance policy when he “fails to cooperate with the insurer in

  some material and substantial respect and the failure to cooperate

  causes material and substantial disadvantage to the insurer.”

  Soicher v. State Farm Mut. Auto. Ins. Co., 2015 COA 46, ¶ 25. “The

  scope of such noncooperation therefore depends on the specific

  policy provision at issue.” Id. The question of whether an insured

  failed to cooperate with the insurer is a question of fact. See


  3 On appeal, State Farm argues that Griggs vitiated all coverage
  under the policy by entering into the assignment agreement
  because the policy had a “no voluntary payment” requirement.
  See Travelers Prop. Cas. Co. v. Stresscon Corp., 2016 CO 22M, ¶ 13.
  It is unclear whether the policy provisions at issue in this case are
  like those in Stresscon, which “make[] clear that coverage under the
  policy does not extend to indemnification for such payments or
  expenses in the first place,” or if they are instead provisions
  “purporting to bar an insured from voluntarily making payments or
  incurring expense without the consent of the insurer, for the breach
  of which the insurer would be absolved of compliance with its
  obligations under the policy.” Id. at ¶ 14. At trial, State Farm
  argued that “[Griggs] agreed that there would be no coverage for any
  obligation assumed in a contract or agreement, and then he went
  and assumed obligations. That’s a breach.” We do not see where
  State Farm previously raised this as a coverage issue, so we analyze
  it as State Farm asked the jury to analyze it: as an alleged breach of
  contract.

                                    23
  Farmers Auto. Inter-Ins. Exch. v. Konugres, 119 Colo. 268, 276, 202
P.2d 959, 963 (1949).

¶ 46   State Farm argues that Griggs’s performance under the

  assignment agreement itself constituted noncooperation that

  substantially prejudiced State Farm. State Farm presented

  evidence that, by agreeing to submit Goddard’s damages to binding,

  nonappealable arbitration, Griggs deprived State Farm of its rights

  to settle and control the defense of Goddard’s claim, try the case to

  a jury, and appeal any adverse judgment. Griggs also assumed an

  obligation to help Goddard sue State Farm, which he did without

  State Farm’s consent. State Farm offered evidence that it made

  specific requests of Griggs with which he did not comply, including

  requests to Griggs’s personal attorneys (whom Griggs had retained

  in addition to the attorney State Farm hired to defend him) asking

  them to seek information and raise concerns about the arbitrator.

  And State Farm warned Griggs not to enter into the assignment

  agreement, but he did so anyway.

¶ 47   Considering these facts in the light most favorable to State

  Farm, we conclude that a reasonable jury could (and did) find in

  favor of State Farm on its claim for breach of contract. Accordingly,


                                    24
  the district court did not err by denying Goddard’s C.R.C.P. 50

  motion.4

       B.    Any Error by the District Court in Allowing the Jury to
             Consider State Farm’s Collusion Defense Was Harmless

¶ 48   Next, Goddard contends that the district court erred by

  denying her C.R.C.P. 50 motion for directed verdict on State Farm’s

  collusion affirmative defense because the evidence was insufficient

  to allow the jury to consider it. Even if the district court erred, we

  conclude that any error was harmless, and therefore reversal is not

  required.

                       1.    Additional Background

¶ 49   At the close of all the evidence, Goddard moved for a directed

  verdict on State Farm’s collusion defense pursuant to C.R.C.P. 50.5

  She argued that the evidence was insufficient to establish collusion

  because State Farm had only offered evidence of two people working




  4 Because of this disposition, we need not address State Farm’s
  argument that Goddard’s initial settlement demand did not satisfy
  the “offer rule” such that State Farm could not have breached its
  duty to settle by rejecting it.
  5 Goddard moved for a directed verdict on State Farm’s

  reasonableness and fraud affirmative defenses too. But State Farm
  withdrew its fraud defense and Goddard does not appeal the district
  court’s decision on the reasonableness defense.

                                     25
  together to accomplish a goal and the arbitration had all the

  hallmarks of a fair proceeding.

¶ 50   State Farm asserted that the arbitration award and the

  resulting judgment were the product of collusion. Among other

  things, it contended that the assignment agreement itself, including

  the selection of what it characterized as a non-neutral arbitrator

  and the waiver of State Farm’s rights to a jury trial and an appeal,

  demonstrated collusion.

¶ 51   The district court denied Goddard’s motion. It determined

  that State Farm had presented sufficient evidence from which a

  reasonable jury could find collusion. And it agreed with State Farm

  that testimony regarding the arbitration could be compelling to the

  jury when considering the reasonableness of the arbitration award.

¶ 52   The district court instructed the jury to consider State Farm’s

  collusion affirmative defense only if it first found that Goddard had

  proved her counterclaim for bad faith breach of insurance contract.

  The relevant part of the verdict form tracked the instruction:

            Question 2: Has Ms. Goddard proved by a
            preponderance of the evidence her
            counterclaim for bad faith breach of insurance
            contract?



                                    26
            Answer (circle one): YES         NO

            If you answered “NO” to Question No. 2, please
            sign this form and do not answer the
            remaining questions.

  Question 3 addressed State Farm’s collusion defense.

¶ 53   Ultimately, the jury returned a verdict for State Farm, finding

  that Goddard had not proved her counterclaim for bad faith breach

  of insurance contract. The jury did not reach the merits of the

  collusion defense.

               2.      Preservation and Standard of Review

¶ 54   As an initial matter, we reject Goddard’s contention that this

  issue is preserved because she raised it in her motion for summary

  judgment. We do not review a denial of a motion for summary

  judgment because it is not a final order. Feiger, Collison & Killmer

  v. Jones, 926 P.2d 1244, 1250 (Colo. 1996); Manuel v. Fort Collins

  Newspapers, Inc., 631 P.2d 1114, 1116 (Colo. 1981).

¶ 55   Even so, Goddard moved for directed verdict on this issue at

  the close of evidence, which preserved the issue. As stated above,

  in determining whether there is evidence of sufficient probative

  force to support the district court’s ruling on a motion for directed

  verdict, we must consider all the facts in the light most favorable to


                                    27
  the nonmoving party and determine whether a reasonable jury

  could have found in favor of the nonmoving party. Flores, 994 P.2d

  at 457.

¶ 56    If we conclude that the district court erred, we must consider

  whether the error requires reversal. We will deem an error

  harmless, and thus will not reverse a judgment, unless the error

  resulted in substantial prejudice to a party. Walker v. Ford Motor

  Co., 2017 CO 102, ¶ 21; see also C.R.C.P. 61 (“The court at every

  stage of the proceeding must disregard any error or defect in the

  proceeding which does not affect the substantial rights of the

  parties.”).

                               3.   Analysis

¶ 57    Goddard contends that State Farm’s evidence did not amount

  to collusion and that the district court erred by allowing the jury to

  consider collusion as an affirmative defense. But we need not

  decide whether the evidence State Farm offered at trial was

  sufficient to fend off a motion for directed verdict because the jury

  never considered the merits of the collusion defense. So even if the

  district court erred, we conclude that the error was harmless and

  does not warrant reversal.


                                    28
¶ 58   The district court instructed the jury to consider collusion only

  if it first found that Goddard had proved her counterclaim for bad

  faith breach of insurance contract. “Absent evidence to the

  contrary, we presume that a jury follows a trial court’s

  instructions.” Qwest Servs. Corp. v. Blood, 252 P.3d 1071, 1088

  (Colo. 2011).

¶ 59   The verdict form for Goddard’s counterclaim aligned with the

  jury instruction. The verdict form first asked: “Has Ms. Goddard

  proved by a preponderance of the evidence her counterclaim for bad

  faith breach of insurance contract?” The foreperson circled “NO.”

  Because the jury answered this question in the negative, it was

  instructed not to answer any of the remaining questions, including

  whether State Farm had proved its affirmative defense that the

  “judgment was the product of collusion or other undue means.”

  The remainder of the questions were left blank, as instructed.

¶ 60   Collusion is an affirmative defense. “By its nature, an

  affirmative defense ‘does not negate the elements of a plaintiff’s

  claim, but instead precludes liability even if all of the elements of a

  plaintiff’s claim are proven.” Purzel Video GmbH v. Smoak, 11
F. Supp. 3d 1020, 1031 (D. Colo. 2014) (citation omitted); see also


                                     29
  Soicher, ¶ 18 (“[A]n affirmative defense is not merely a denial of an

  element of a plaintiff’s claim, but rather it is a legal argument that a

  defendant may assert to require the dismissal of a claim,

  notwithstanding the plaintiff’s ability to prove the elements of that

  claim.”); Black’s Law Dictionary 528 (11th ed. 2019) (defining

  affirmative defense as “[a] defendant’s assertion of facts and

  arguments that, if true, will defeat the plaintiff’s . . . claim, even if

  all the allegations in the complaint are true”). Thus, if a jury finds

  that all elements of a claim are not proven, success on an

  affirmative defense becomes irrelevant.

¶ 61   Where, as here, a jury finds that a claim fails on its elements

  and, as a result, never reaches the merits of an affirmative defense

  to that claim, any error in submitting the affirmative defense to the

  jury is harmless. See iFreedom Direct v. First Tenn. Bank Nat’l, 540

  F. App’x 823, 828 (10th Cir. 2013) (reasoning that any alleged error

  in submitting a defense to a jury “should be disregarded” when the

  jury found no breach of contract and did not consider the defense);

  cf. Leaf v. Beihoffer, 2014 COA 117, ¶ 12 (concluding that, if a

  plaintiff fails to establish any element of his negligence claim, any

  errors related to the other elements are harmless because the


                                      30
  plaintiff cannot prevail in any event); Dunlap v. Long, 902 P.2d 446,

  448-49 (Colo. App. 1995) (concluding that a jury determination that

  the plaintiffs suffered no injury or damages rendered harmless any

  error relating only to the defendant’s liability).

¶ 62   And to the extent Goddard argues that the alleged error is not

  harmless because the jury was tainted by admission of evidence

  related to the collusion affirmative defense, we disagree. Goddard

  did not object to admission of the collusion-related evidence during

  trial based on prejudice. And she did not move for a directed

  verdict on collusion until the close of evidence. By then, the jury

  had heard all the evidence. So even if the district court had entered

  a directed verdict when Goddard asked for it, the jury still would

  have heard the collusion-related evidence.

¶ 63   Thus, we conclude that any error by the district court in

  denying Goddard’s C.R.C.P. 50 motion on State Farm’s collusion

  affirmative defense was harmless, so reversal is not required.

       C.    The District Court’s Evidentiary Rulings Were Sound

¶ 64   Finally, Goddard contends the district court erred by

  admitting (1) the Azar fee agreement and (2) “evidence of . . . the

  existence of Nunn agreements from other cases” in which the Azar


                                      31
  firm has been involved. We reject the first contention and conclude

  that the second contention was either not preserved or harmless.

             1.    Standard of Review and Applicable Law

¶ 65   We review a district court’s evidentiary ruling for an abuse of

  discretion. Murray v. Just In Case Bus. Lighthouse, LLC, 2016 CO
47M, ¶ 16. A court abuses its discretion when its decision is

  manifestly arbitrary, unreasonable, or unfair, or based on a

  misapplication or misunderstanding of the law. Credit Serv. Co.,

  Inc. v. Skivington, 2020 COA 60M, ¶ 17; Giampapa v. Am. Fam. Mut.

  Ins. Co., 919 P.2d 838, 842 (Colo. App. 1995).

¶ 66   Unless otherwise prohibited by law, all relevant evidence is

  admissible. CRE 402; Murray, ¶ 19. Relevant evidence is any

  evidence “having any tendency to make the existence of any fact

  that is of consequence to the determination of the action more

  probable or less probable than it would be without the evidence.”

  CRE 401.

¶ 67   Relevant evidence may be excluded if “its probative value is

  substantially outweighed by the danger of unfair prejudice.” CRE

  403. When reviewing a district court’s decision to admit evidence,

  “we accord the evidence its maximum probative value as weighed


                                   32
  against its minimum prejudicial effect.” Walker v. Ford Motor Co.,

  2015 COA 124, ¶ 46; see Murray, ¶ 19.

¶ 68    Evidentiary rulings that do not affect a substantial right of a

  party are harmless and do not warrant reversal. CRE 103(a);

  C.R.C.P. 61. An error affects the substantial rights of the parties if

  it substantially influenced the outcome of the case or impaired the

  basic fairness of the trial itself. Laura A. Newman, LLC v. Roberts,

  2016 CO 9, ¶ 24; Bernache v. Brown, 2020 COA 106, ¶ 26.

   2.    The District Court Did Not Abuse Its Discretion by Admitting
                            the Azar Fee Agreement

                       a.   Additional Background

¶ 69    Before trial, Goddard moved in limine to preclude State Farm

  from offering the Azar fee agreement into evidence, arguing that the

  evidence was irrelevant and unfairly prejudicial. The district court

  denied the motion and ordered that the fee agreement could be

  admitted at trial. It found that State Farm had demonstrated the

  relevance of the fee agreement and that Goddard had not

  “meaningfully attempt[ed] to argue that if the fee agreement is

  admitted, a jury may reach a decision on the incorrect basis.”




                                     33
¶ 70   At trial, State Farm offered the Azar fee agreement through its

  first witness and the district court admitted it over Goddard’s

  renewed objection. Throughout trial, State Farm argued that the

  fee agreement “financially incentivized the Azar firm to sabotage any

  chance of an out-of-court settlement with State Farm” by increasing

  the percentage of its contingent fee if it took the case to trial. State

  Farm also argued that the fee agreement’s pre-authorization of

  costs in the amount of $25,000 precluded settlement of Goddard’s

  claim for any amount equal to or less than the policy limit of

  $25,000.

¶ 71   Although it admitted the Azar fee agreement itself, the district

  court repeatedly sustained Goddard’s objections to State Farm’s

  attempts to elicit testimony that there was something improper

  about the agreement, that it fell below the appropriate standard of

  care, or that it deviated from the form contingent fee agreement

  approved by the Colorado Supreme Court. C.R.C.P. Ch. 23.3, Rule

  7, Form 2 (2019).




                                     34
                              b.    Analysis

¶ 72   Goddard contends that the district court erred by admitting

  the Azar fee agreement because it was irrelevant and prejudicial.

  We disagree.

¶ 73   As an initial matter, we reject State Farm’s contention that

  Goddard waived this claim or invited this error. First, before trial,

  Goddard moved in limine to preclude admission of the Azar fee

  agreement. She argued in her motion that State Farm sought to

  “make some negative inference against Ms. Goddard’s counsel and

  take advantage of well-known biases against plaintiff attorneys.” A

  court’s definitive ruling on a motion in limine preserves the issue for

  appeal. See CRE 103(2) (“Once the court makes a definitive ruling

  on the record admitting or excluding evidence, either at or before

  trial, a party need not renew an objection or offer of proof to

  preserve a claim of error for appeal.”); Uptain v. Huntington Lab, Inc.,

  723 P.2d 1322, 1330-31 (Colo. 1986) (pretrial ruling on a motion in

  limine sufficiently preserves an issue for appeal).

¶ 74   Second, to the extent that State Farm argues that Goddard

  waived this issue by referring to the Azar fee agreement during her

  defense case, we disagree because State Farm had already admitted


                                    35
  the evidence over Goddard’s objection. A party does not waive its

  right to challenge evidence admitted over its objection by

  responding to it during trial. Cf. Bernache, ¶ 12 (concluding that

  party did not waive objection or invite error by preventatively

  addressing evidence the court ruled admissible before trial).

¶ 75   Although Goddard preserved her objection, we conclude that

  the district court did not abuse its discretion by admitting the Azar

  fee agreement. State Farm argued that the agreement financially

  incentivized the Azar firm to prevent an out-of-court settlement of

  Goddard’s claim and gave the Azar firm the power to do so. State

  Farm also used the Azar fee agreement to highlight what it argued

  were collusive terms in the assignment agreement between Goddard

  and Griggs. Accordingly, the Azar fee agreement was relevant to the

  causation element of Goddard’s counterclaim for bad faith breach of

  insurance contract and to State Farm’s collusion affirmative

  defense.

¶ 76   But Goddard contends that, by excluding certain testimony

  about the Azar fee agreement once it was admitted, the district

  court demonstrated that the agreement itself was unfairly

  prejudicial and should not have been admitted. We disagree.


                                    36
¶ 77   The Azar fee agreement was some evidence from which the

  jury could infer that Goddard and her attorneys caused the

  settlement failure. Had the jury reached the collusion defense, it

  also would have allowed the jury to infer that the assignment

  agreement between Goddard and Griggs was collusive based on a

  comparison of the arbitration terms in the two agreements. We

  acknowledge that these inferences were prejudicial to Goddard’s

  case, but they were not unfairly prejudicial. Unfair prejudice refers

  to “an undue tendency on the part of admissible evidence to suggest

  a decision made on an improper basis.” People v. Coney, 98 P.3d
930, 933 (Colo. App. 2004) (quoting People v. Gibbens, 905 P.2d
604, 608 (Colo. 1995)). The Azar agreement did not suggest to the

  jury that it should resolve Goddard’s claim on an improper basis.

  We see no abuse of discretion.

       3.     The District Court’s Admission of “Evidence of . . . the
            Existence of Nunn Agreements from Other Cases” Does Not
                                 Require Reversal

                        a.   Additional Background

¶ 78   In discovery, State Farm apparently disclosed a “Table of

  Cases,” which was “a spreadsheet that lists a total of 17 cases” from

  2013-2016 that “advanced to contested arbitration hearings,”


                                     37
  thirteen of which involved both the Azar firm and the arbitrator

  named in the assignment agreement between Goddard and Griggs.

  State Farm also disclosed as potential witnesses several lawyers

  who were involved in those cases. Before trial, Goddard moved in

  limine to preclude admission of the other assignment agreements

  (which she called “Nunn agreements”) and witness testimony about

  the agreements, arguing that such evidence was irrelevant,

  misleading, and confusing to the jury.

¶ 79   The district court granted Goddard’s motion in part and

  denied it in part. It first noted that neither party had “detail[ed]

  with specificity the evidence sought to be admitted or precluded.”

  Its order on the motion in limine referred only to the Table of Cases

  “as containing the type of information sought to be addressed” by

  Goddard’s motion. The court explained that State Farm had not yet

  established its “claims of multiple inflated arbitration awards as

  well as a ‘lucrative relationship’ benefitting [the arbitrator].” Still, it

  concluded that the cases listed in the Table of Cases that involved

  both the arbitrator and the Azar firm were relevant to State Farm’s

  defenses. Thus, it ruled that State Farm could introduce three

  other assignment agreements to demonstrate, among other things,


                                      38
  that the Azar firm had a practice of hiring the same arbitrator with

  the aim of securing inflated awards. To mitigate any prejudice

  resulting from the fact that the arbitrator could not testify

  (presumably to contradict State Farm’s collusion accusations), the

  court also authorized Goddard to introduce assignment agreements

  from three other cases handled by the Azar firm providing for

  arbitration by any other arbitrator. The court did not make a ruling

  in limine on any other evidence or witness testimony related to

  assignment agreements from other cases.

¶ 80   At trial, State Farm called Franklin Patterson as a witness.

  Patterson represented State Farm for part of the litigation against

  Griggs and Goddard. He testified that, during the course of his

  representation, he contacted other defense lawyers seeking other

  assignment agreements involving both the Azar firm and the same

  arbitrator as the present case. He learned of approximately thirty

  such agreements and obtained copies of nineteen. State Farm’s

  counsel showed Patterson three assignment agreements from other

  cases but did not move to admit them or show them to the jury.

  When State Farm’s counsel started to show Patterson a fourth

  agreement, Goddard’s counsel objected based on the court’s in


                                    39
  limine ruling. At a bench conference the court clarified that the in

  limine ruling allowed State Farm to show three agreements.

¶ 81   Patterson then testified that, after finding these other

  assignment agreements, he objected to the arbitration in a letter he

  sent to Griggs’s personal counsel. He wrote that he believed Azar

  and the arbitrator had a “close and frequent relationship.”

                              b.   Analysis

¶ 82   Goddard contends that the district court “impermissibly

  allowed State Farm to introduce evidence regarding other Nunn

  agreements proposed or entered into by Azar” because the evidence

  was irrelevant, “highly prejudicial[,] and designed to induce the jury

  to draw impermissible inferences based upon pure speculation and

  bias.” In support of this argument, Goddard cites two parts of the

  record: (1) her motion in limine and the court’s order partially

  granting and partially denying it; and (2) eleven pages of Patterson’s

  trial testimony. We conclude any error was harmless.

¶ 83   First, to the extent Goddard contends that the district court

  erroneously admitted assignment agreements from other cases

  involving Azar’s clients, Goddard does not point us to any part of

  the trial record where such agreements were actually admitted into


                                    40
  evidence. On the contrary, even though the district court ruled in

  limine that State Farm could admit three assignment agreements, it

  appears that State Farm did not offer them. Thus, even if the court

  erred by ruling in limine that State Farm would be allowed to

  introduce three assignment agreements, such error was harmless

  because the evidence was not admitted. See C.R.C.P. 61; Gonzales

  v. Mascarenas, 190 P.3d 826, 831 (Colo. App. 2008) (concluding

  that plaintiff could not show prejudice with respect to the denial of

  a motion in limine when the subject evidence was not admitted).

¶ 84   Second, to the extent Goddard contends that the district court

  erred by admitting Patterson’s testimony about assignment

  agreements from other cases, she did not preserve this issue. As

  the district court noted, Goddard’s motion in limine did not identify

  specific witness testimony she sought to preclude. And even if it

  had, the court did not rule that such testimony was admissible.

  The only in limine ruling the court made on this issue was that

  each side could introduce three assignment agreements from other

  cases. Although a party abiding by an in limine ruling need not

  renew an objection at trial to preserve the issue for review, see

  Bernache, ¶ 9, because there was no definitive in limine ruling on


                                    41
  the scope of permissible testimony about assignment agreements in

  other cases, Goddard was required to object at trial to preserve the

  issue for appellate review, see Higgs v. Dist. Ct., 713 P.2d 840, 859

  (Colo. 1985) (concluding that the denial of a motion in limine

  “directed toward a broad array of evidence” does not “dispense with

  the obligation to make a contemporaneous objection to the evidence

  when offered at trial”). See also CRE 103(a).

¶ 85   But Goddard did not cite to any part of the record where she

  objected to Patterson’s testimony about assignment agreements

  from other cases based on relevance or unfair prejudice. Notably,

  the transcript pages Goddard cites in her briefs do not include the

  testimony to which she appears to object on appeal. Giving

  Goddard the benefit of the doubt, we reviewed the entirety of

  Patterson’s testimony. Although Goddard lodged several objections

  on other grounds — many of which were sustained — we did not

  find any objections based on CRE 402 or 403. Because she did not

  object, she did not preserve this issue for appellate review. See Am.

  Fam. Mut. Ins. Co. v. DeWitt, 218 P.3d 318, 325 (Colo. 2009) (“In

  order to properly preserve an objection to evidence admitted at trial,

  a timely and specific objection must appear in the trial court


                                    42
  record.”); Wycoff v. Grace Cmty. Church of Assemblies of God, 251
P.3d 1260, 1269 (Colo. App. 2010) (“[O]nly in a ‘rare’ civil case,

  involving ‘unusual or special’ circumstances — and even then, only

  ‘when necessary to avert unequivocal and manifest injustice’ — will

  an appellate court reverse based on an unpreserved claim of error.”)

  (citations omitted).

¶ 86   We acknowledge that, during the bench conference after

  Goddard’s counsel objected to State Farm’s attempt to have

  Patterson identify a fourth assignment agreement, the district court

  said, referencing the in limine ruling, “He can testify as to 19. That

  was the deal.” We do not read the in limine order as affirmatively

  authorizing Patterson to testify that he obtained nineteen

  assignment agreements involving both the Azar firm and the same

  arbitrator. But even assuming that the in limine ruling authorized

  that testimony such that Goddard did not have to renew her

  objection to it at trial, and even assuming the district court erred by

  allowing Patterson to testify about the number of agreements he

  found, we conclude that the error was harmless. See C.R.C.P. 61;

  Bernache, ¶ 26.




                                    43
¶ 87   The testimony and references to it in State Farm’s closing

  argument were relatively brief parts of a six-day trial. The evidence

  primarily supported State Farm’s collusion defense, which the jury

  never reached. And Goddard’s attorney effectively cross-examined

  Patterson on this issue, causing him to admit that the Azar firm

  handles hundreds of cases each year, that Patterson was only able

  to obtain nineteen assignment agreements identifying this

  arbitrator, and that only four or five of the nineteen cases actually

  went to arbitration. Patterson even admitted that State Farm itself

  had used a particular pair of arbitrators seventy times.

¶ 88   Considering the evidence in context, we do not conclude that it

  substantially influenced the outcome of the case or impaired the

  basic fairness of the trial itself. See Bernache, ¶ 26. Thus, we

  conclude any error was harmless.

                             III.   Conclusion

¶ 89   The judgment is affirmed.

       CHIEF JUDGE BERNARD and JUDGE VOGT concur.




                                     44